Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submission of information disclosure statement (IDS) complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Specification
3	As provided in 37 CFR 1.77(b), the specification of a utility application should include all sections that apply in order.  Given that the current application is a continuation of application 15/063,757 (U.S Patent 10482184) and provisional Application 62/129,877, the current specification is missing section (b).
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
Drawings
4.	The drawings are objected to because the details of the intended example embodiments of Figs. 6-10 and 14-18 are not clear enough to be readable by the examiner.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and 
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruber (US 2014/0365216).

As per claim1, Gruber teaches a method implemented by one or more processors ([0058]), the method comprising: 
receiving at least one user request based on input provided by a user during a current user session via a dialog system interface, wherein the at least one user request includes speech input ([0122], [0148], a first speech input is received, i.e. send a message, schedule a meeting, find directions….[0086]);
determining user request text for the at least one user request, wherein determining the user request text includes performing speech recognition to convert the speech input to the user request text ([0123]-[0124], [0148], performing speech recognition on the first received speech input);
determining, based on the user request text for the at least one user request, one or more conversational contexts for the user session ([0082], determining context information associated with the user request, i.e. content of dialogue. [0069], the context information includes user-specific data, vocabulary, and/or preferences relevant to the user input); 
receiving an additional user request based on additional input provided by the user during the current user session via the dialog system interface, wherein the additional user request includes additional speech input ([0132], [0142], receiving a second speech input); 
determining additional user request text for the additional user request, wherein determining the additional user request text includes performing speech recognition to convert the additional speech input to the additional user request text [0082], determining context information associated with the user request, i.e. content of dialogue. [0069], the context information includes user-specific data, vocabulary, and/or preferences relevant to the user input. See also, ([0070]-[0071], wherein said, for every received speech input, the speech-to-text result is passed to a natural language processing module to identify context and infer user’s intent);
identifying, based on the additional user request text and based on one or more of the conversational contexts for the current user session, a given conversational context of the one or more conversational contexts for the additional user request ([0068], after receiving a second speech input from the user clarifying the ambiguous first speech, i.e. by disambiguating words, names, intentions, etc. identifying a conversational context such as “restaurant reservation”, “sending a message to Bob”, [0097]-[0098]); 
selecting, from a plurality of dialog system rules, a given dialog system rule based on it being associated with the identified given conversational context ([0097], determining how (and/or when) to ask the user for the additional information); and 
generating a response to the additional user request ([0097],generating responses to the additional request, i.e. "For how many people?" and "On which day?"), generating the response to the additional user request comprising: 
applying the given dialog system rule to at least a part of the additional user request text converted from the additional speech input ([0097], wherein the response "On which day?" is generated at least in part on the additional information provided in response to the question "For how many people?" ) .
As per claim 2, Gruber teaches delivering, via the Dialog System Interface, the response to the user request ([0097], the questions are provided to and answers are
received from the users through the I/O processing module) .
As per claim 3, Gruber teaches wherein the response includes building a route in a navigational software application (get direction, [0088]).
As per claim 4, Gruber teaches wherein the response includes providing a clarifying question, the clarifying question being generated based on the dialog system rule ([0097], providing a clarifying question).
As per claim 5, Gruber teaches pre-processing the user request by the Dialog System Interface ([0013], pre-processing the received speech input).
As per claim 6, Gruber teaches wherein determining the one or more conversational contexts for the user session is further based on at least one of: a geographical location of the user, a software application running on the user device, a type of the user device, weather conditions in the geographical location of the user, or a physical condition of the user ([0054]).
As per claim 7, Gruber teaches wherein determining the one or more conversational contexts for the user session is further based on a software application running on the user device ([0054]).
As per claim 8, Gruber teaches wherein determining the one or more conversational contexts for the user session is further based on a physical condition of the user ([0054]).
As per claim 10, Gruber teaches determining that the additional user request cannot be understood without the dialog system rule that is associated with the identified given conversational context; wherein applying the given dialog system rule to the at least a part of the additional user request text converted from the additional speech input, in generating the response to the additional user request, is based on determining that the user request cannot be understood without the dialog system rule that is associated with the identified given conversational context ([0097], wherein the digital assistant determines that the receives user request is ambiguous, and  initiate additional dialogue with the user in order to obtain additional information to fully infer the user's intent, [0068]).
As per claims 11-18, system claims 11-18 and method claims 1-8 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step.  Accordingly, claims 11-18 are similarly rejected under the same rationale as applied above with respect to method claims 1-8. 
As per claim 20, Gruber teaches a computer readable medium ([0058]).  The remaining steps are rejected under the same rationale as applied to the method steps of rejected claims 1. 
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber (US 2012/ 20120265528) (referred herein as Gruber 2).
As per claim 9 and 19 Gruber does not explicitly disclose wherein the user request immediately precedes the additional user request during the current user session via the dialog system interface.  
Gruber 2 in the same field of endeavor teaches a virtual assistant uses context information to clarify the user's intent and to reduce the number of candidate interpretations of the user's (see Fig. 21 and [0188], send him a text and say I love you).
Therefore, it would have been obvious at the time the application was filed to use Gruber 2’ feature of processing two immediate consecutive user’s requests with the system of Gruber. This would make a better use of contextual information to improve virtual assistant processing, 
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638.  The examiner can normally be reached on M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ABDELALI SERROU/Primary Examiner, Art Unit 2659